DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant's amendment and response filed on 12/28/2021 has been received and entered in to the case. 
	Claims 2, 4, 6, 9-11, 19-20 and 22-23 have been canceled, and claims 1, 3, 5, 7-8, 12-18 and 21 have been considered on the merits. All arguments have been fully considered.  
Response to Amendment
The affidavit filed on 12/28/2021 under 37 CFR 1.131(a) is sufficient to overcome the Verfaillie reference.
The claim rejection under 35 USC §103 has been withdrawn.

 The claim rejection under 35 USC §112, 4th para., has been withdrawn due to the instant amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 3, 5, 7-8, 12-18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 17-33 of U.S. Patent No. 9,962,407. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘407 patent disclose a method of administering cells that are not embryonic stem cells, embryonic germ cells, or germ cells, expressing telomerase and positive for oct-3/4, and have undergone at least 10-40 cell doublings in culture, and allogeneic to the subject. The cells of the ‘407 patent are identical cells of the instant application. The method of the ‘407 patent is intended for treating an immune dysfunction, and thus, meet the broad scope of the instant application. The cells of the ‘407 patent are derived from human bone marrow, placental tissue, umbilical cord tissue, etc. Regarding the administration route as claimed in the instant application, it would have been obvious to a person skilled in the art to try various known administration routes including a parenteral and intravenous route for the method of the ‘407 patent. Thus, the claims of the ‘407 patent render the claims of the instant application obvious.

Claims 1, 3, 5, 7-8, 12-18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,808,485. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘485 patent disclose a method of administering cells identical to the claims of the instant application. The method of the ‘485 patent is .
.
Claims 1, 3, 5, 7-8, 12-18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,147,824. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘824 patent disclose a method of administering cells identical to the claims of the instant application. The method of the ‘824 patent is intended for suppressing GVHD, and thus, meet the broad scope of the instant application. Regarding the administration route, the claims of the ‘825 patent disclose an effective route, and one skilled in the art would consider parenteral routes including intravenous route as an effective route, and thus, it would have been obvious to a person skilled in the art to try various known administration routes including a parenteral and intravenous route for the method of the ’824 patent. Thus, the claims of the ‘824 patent render the claims of the instant application obvious..

Claims 1, 3, 5, 7-8, 12-18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because a method of administering cells identical to the claims of the instant application. The method of the ‘546 patent is intended for ameliorating an immune dysfunction other than GVHD or diabetes, and thus, meet the broad scope of the instant application. Regarding the administration route, the claims of the ‘546 patent disclose an effective route including a parenteral or intravenous route. The claims of the ‘546 patent disclose the use of anti-microbial agent, anti-fungal agent, an anti-viral agent; a growth factor, differentiation factor, signaling factor or homing factor. The cells of the ‘546 patent are human, and derived from bone marrow or other sources as claimed in the instant application. Thus, the claims of the ‘546 patent render the claims of the instant application obvious.

Claims 1, 3, 5, 7-8, 12-18 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-57 of copending Application No. 17/147,167 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘167 application disclose a method of treating demyelination in a subject using expanded human multipotent non-embryonic, non-germ cells by an effective route without immunosuppressant, and thus, the method of the ‘167 application utilize the identical cells of the claims of the instant application, and the target condition of the ‘167 application is within the scope of the instant claims. Thus, the claims of the ‘167 application render the instant claims obvious.


Response to Arguments
Applicant’s arguments with respect to claim rejection under 35 USC §112, 4th para., and 35 USC §103 have been fully considered and are persuasive.  The claim rejections have been withdrawn as indicated above.
Regarding double patenting rejections, the claim rejections are maintained since applicant did not present any arguments. Applicant indicated deferring taking positive action until otherwise allowable claims are indicated. This is not a proper response to the claim rejections.
MPEP§804(1)(B)(I) states “[a] complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.”
The double-patenting rejections will not be held in abeyance. See 37 C.F.R. 1.111(b), which allows that some objections or “requirements as to form” may be held in abeyance but includes no provision for holding rejections in abeyance. Section 1.111(b) also requires applicants to respond to each rejection with “arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, 
 Thus, the double patenting rejections are maintained.
	
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632